


Exhibit 10.14

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Kratos
Government Solutions, Inc., a Delaware corporation (the “Company”) and Richard
Selvaggio, an individual (“Executive”), effective as of August 4, 2010
(“Effective Date”).  For purposes of this Agreement, the defined term “Company”
is intended to include Madison Research Corporation (“MRC”).  Certain terms used
in this Agreement denoted by initial capital letters are defined in Section 17.

 

RECITALS

 

A.            Executive currently serves as Division President, Weapons Systems
Solutions Division (“WSS”), and an officer of the Company and in such capacities
has obtained extensive and valuable knowledge and confidential information
concerning the Company’s and WSS’ business and confidential customer
relationships.

 

B.            On terms more particularly set forth herein, the Company and
Executive wish to extend Executive’s term of employment and clarify certain
other terms of Executive’s employment with Company.

 

NOW, THEREFORE, in the consideration of the mutual covenants and agreements set
forth herein, the Company and Executive, intending to be legally bound, hereby
agree as follows:

 

AGREEMENT

 

1.     Employment.  The Company shall employ Executive as Division President of
WSS (the “Position”), and Executive accepts such employment and agrees to
perform services for the Company, for the period and upon the other terms and
conditions set forth in this Agreement.

 

2.     Term. The term of Executive’s employment hereunder shall be for a period
commencing on the Effective Date and ending on December 31, 2013 (the “Term”),
subject to earlier termination as hereinafter specified.  Upon expiration of the
Term, the terms contained in this Agreement shall expire and Executive’s
employment will be in the nature of employment-at-will, unless otherwise agreed
by the parties.

 

3.     Position and Duties.  During the term of this Agreement, Executive shall
perform all duties and functions customarily performed by the Position of a
business of the size and nature similar to that of the Company, and such other
related employment duties as the President of the Company or his designee (the
“Company President”) shall reasonably assign to him from time to time. 
Executive shall perform his duties principally at the executive offices of MRC,
with such travel to such other locations from time to time as the Company
President may reasonably require.  Except as may otherwise be approved in
advance by the Company President, and except during vacation periods and
reasonable periods of absence due to sickness, personal injury or other
disability, Executive shall devote his full working time to the services
required of him hereunder.  Executive shall use his reasonable best efforts,
judgment and energy to improve and advance the business and interest of the
Company and its subsidiaries, if applicable, in a manner consistent with the
duties of his position and with the Company’s Code of Legal and Ethical
Conduct.  Executive hereby confirms that he is under no contractual commitments
inconsistent with his obligations set forth in this Agreement, and that during
his employment, he will not render or perform services, or

 

1

--------------------------------------------------------------------------------


 

enter into any contract to do so, for any other corporation, firm, entity or
person which are inconsistent with the provisions of this Agreement.

 

4.     Compensation.

 

4.1          Base Salary.  As compensation for all services to be rendered by
Executive under this Agreement, the Company shall pay to Executive a base annual
salary of Two Hundred Forty Thousand Dollars ($240,000.00) (the “Base Salary”),
which shall be paid on a regular basis in accordance with the Company’s
customary payroll procedures and policies.  Executive will be eligible for
annual increases to the Base Salary in accordance with the Company’s then
current compensation policies.

 

4.2          Restricted Stock Units.  Executive will be eligible for further
grants of RSUs on an annual basis at the discretion of Kratos’ President and the
Compensation Committee of the Board of Directors.

 

4.3          Incentive Compensation. In addition to the Base Salary, and as
incentive compensation for services rendered hereunder, Executive may, at the
sole and absolute discretion of the Company, be entitled to receive additional
annual compensation of up to sixty percent (60%) of the Base Salary (“Incentive
Compensation”).

 

4.4          Participation in Benefit Plans.  Executive and eligible family
members shall be included to the extent eligible thereunder in any and all plans
of the Company providing general benefits for the Company’s employees,
including, but not limited to, any group life insurance, hospitalization,
disability, paid time off, medical, dental, pension, profit sharing, savings and
stock bonus plans.  Executive’s participation in any such plan or program shall
be subject to the provisions, rules, and regulations applicable thereto. 
Nothing in this Agreement shall impose on the Company any affirmative obligation
to establish any benefit plan.  The Company reserves the right to prospectively
terminate or change benefit plans and programs it offers to its employees at any
time, provided, however, that the Company will not reduce or discontinue
Executive’s benefits in place on the date hereof unless such reduction or
discontinuance is applied proportionately to all other employees of the Company.

 

4.5          Expenses.  In accordance with the Company’s policies established
from time to time, the Company will promptly pay or reimburse Executive for all
reasonable and necessary out-of-pocket expenses incurred by him in the
performance of his duties under this Agreement, subject to the presentment of
appropriate receipts or expense reports in connection with the Company’s
policies and procedures. The following provisions shall be in effect for any
reimbursements (and in-kind benefits) to which the Executive otherwise becomes
under this Agreement, in order to assure that such reimbursements (and benefits)
do not create a deferred compensation arrangement subject to Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”):

 

4.5.1       The amount of reimbursements (or in-kind benefits) to which
Executive may become entitled in any one calendar year shall  not affect the
amount of expenses eligible for reimbursement (or in-kind benefits) hereunder in
any other  calendar year.

 

4.5.2       Each reimbursement to which Executive becomes entitled shall be made
by the Company as soon as administratively practicable following the Executive’s
submission

 

2

--------------------------------------------------------------------------------


 

of the supporting documentation, but in no event later than the close of
business of the calendar year following the calendar year in which the
reimbursable expense is incurred.

 

4.5.3       Executive’s right to reimbursement (or in-kind benefits) cannot be
liquidated or exchanged for any other benefit or payment.

 

4.6          Taxes.  The Company may withhold from any benefits payable
(including any Severance Payment, as defined below) under this Agreement all
federal, state, city or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.

 

5.     Annual Leave.  Executive shall earn paid time off and shall maintain paid
time off balances in accordance with the Company’s standard policies.

 

6.     Compensation upon Termination.  Executive shall be entitled to the
following payments, if any, upon the termination of his employment by the
Company.

 

6.1          Misconduct or Cause.  In the event Executive is terminated by the
Company for Misconduct pursuant to Section 11.1, Executive shall not be entitled
to any compensation other than Base Salary accrued through the date of
termination, plus accrued but unused paid time off.

 

6.2          Resignation.  In the event Executive resigns from the Company
voluntarily pursuant to Section 11.2, Executive shall be entitled to receive
Executive’s Base Salary accrued through the effective date of termination, plus
accrued but unused paid time off. Should Executive resign his employment upon
thirty (30) days’ advance written notice, Company reserves the right to
immediately relieve Executive of all job duties and provide Executive with
payment of thirty (30) days Base Salary in lieu of any portion of the notice
period.

 

6.3          Without Cause.  In the event Executive is terminated by the Company
or by Executive Without Cause pursuant to Section 11.3, the Company shall pay to
Executive (i) any Base Salary accrued through the date of termination, (ii) any
accrued but unused paid time off; and (iii) continued payment of the Base Salary
for six (6) months (the “Severance Period”).  Subsection (iii) of this
Section 6.3 shall be referred to as a “Severance Payment”.  Except as otherwise
provided herein, the Severance Payment shall be paid to Executive on a regular
basis in accordance with the company’s regular payroll procedures and policies.

 

6.4          Upon Change of Control.  In the event Executive is terminated Upon
a Change of Control of the Company pursuant to Section 11.4, the Company shall
pay to Executive: (i) any Base Salary accrued through the date of termination,
(ii) any accrued but unused paid time off; and (iii) continued payment of the
Base Salary for a period of twelve (12) months. Subsection (iii) of this
Section 6.4 shall be referred to as a “Severance Payment”. Except as otherwise
provided herein, the Severance Payment shall be paid to Executive on a regular
basis in accordance with the company’s regular payroll procedures and policies.

 

6.5          Disability.  If Executive becomes physically, emotionally or
mentally disabled during the terms of this Agreement and such disability
continues for a period of one hundred eighty (180) days, the Company may, to the
extent permitted by applicable law after the expiration of such period,
terminate this Agreement by giving written notice to Executive.  For purpose of
this Agreement, the term “disabled” shall be defined as Executive’s inability
through physical, emotional, or mental illness, to perform all of the duties
which Executive is required to perform under this Agreement with or without
reasonable accommodation as such terms are defined

 

3

--------------------------------------------------------------------------------


 

under the Americans with Disabilities Act.  In the event that the Executive is
terminated pursuant to this section, the Company shall pay to Executive
(i) Executive’s Base Salary through the date that he is terminated; (ii) any
earned and accrued Incentive Compensation; and (iii) any accrued but unused paid
time off.

 

6.6          Release. The receipt of the Severance Payment or other benefits
pursuant to this Section 6 will be subject to Executive  signing and not
revoking a release of claims agreement in a form reasonably acceptable to the
Company, and such release becoming effective within forty-five (45) days of
Executive’s termination. No severance or other benefits will be paid or provided
until the release of claims agreement becomes effective, and any severance
amounts or benefits otherwise payable between the date of Executive’s
termination and the date such release becomes effective shall be paid on the
effective date of such release, subject to the delay in the following paragraph.
If the termination occurs after November 15, no payments shall be made until the
first payroll of the following calendar year following the effectiveness of the
release, subject to the delay in the following paragraph.

 

6.7          Six Month Delay.  Notwithstanding any inconsistent provision of
this Agreement, if Executive is a “specified employee” within the meaning of
Code Section 409A at the time of termination, then the portion of Executive’s
Severance Payments, together with any other severance payments or benefits that,
in each case, may be considered deferred compensation under Code Section 409A
that would otherwise be payable within the six (6) month period following
termination and exceeds the Section 409A Limit will accrue and be paid in a lump
sum on the date six (6) months and one (1) day following the date of termination
(or the next business day if such date is not a business day) or, if earlier,
the date of death, provided Executive has complied with the requirements for
such payment.  Notwithstanding anything to the contrary, no actions taken
pursuant to this Section 15 shall reduce the total amount of payments and
benefits owed to Executive and to be paid to Executive under this Agreement. 
For purposes of this Section 15, “Section 409A Limit” will mean the lesser of
two (2) times: (i) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during Company’s taxable year preceding Company’s
taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Code Section 401(a)(17)
for the year in which Executive’s termination from employment occurs.

 

7.     Proprietary Matter; Ownership.

 

7.1          Except as permitted or directed by the Company or as required by
law, Executive shall not during the term of his employment or at any time
thereafter knowingly divulge, furnish, disclose or make accessible (other than
in the ordinary course of the business of the Company) to anyone for use in any
way any confidential, secret, or proprietary knowledge or information of the
Company or its Affiliates that is not in the public domain (“Proprietary
Matter”) which Executive has acquired or become acquainted with or will acquire
or become acquainted with during his employment, whether developed by himself or
by others, including, but not limited to, any trade secrets, confidential or
secret designs, processes, formulae, software or computer programs, plans,
devices, or material (whether or not patented or patentable, copyrighted or
copyrightable) directly or indirectly useful in any aspect of the business of
the Company and its Affiliates, any confidential customer, distributor or
supplier lists of the Company or its Affiliates, any confidential or secret
development or research work of the Company or its Affiliates, or other

 

4

--------------------------------------------------------------------------------


 

confidential, secret or non-public aspects of the business of the Company or its
Affiliates.  Executive acknowledges that the Proprietary Matter constitutes a
unique and valuable asset of the Company or its Affiliate, acquired at great
time and expense by the Company or such Affiliate, and that any disclosure or
other use of the Proprietary Matter other than for the sole benefit of the
Company  or such Affiliate would be wrongful and could cause irreparable harm to
the Company or such Affiliate.  The foregoing obligations of confidentiality,
however, shall not apply to any knowledge or information which is now published
or which subsequently becomes generally publicly known, other than as a direct
or indirect result of the breach of this Agreement by Executive.

 

7.2          Executive agrees that he will fully inform and disclose to the
Company from time to time all inventions, designs, improvements, enhancements,
developments and discoveries which he now has, or may hereafter have, during the
Term which pertain or relate to the business of the Company or to any
experimental work carried on by the Company.  All such inventions, designs,
improvements, enhancements, developments and discoveries shall be the exclusive
property of the Company.  Executive shall reasonably assist the Company in
obtaining patents on all such inventions, designs, improvements, enhancements,
developments and discoveries deemed patentable by the Company and shall execute
all documents (including assignments and related affidavits) and do all things
reasonably necessary to obtain such patents.  This provision shall not apply to
any inventions for which no equipment, supplies, facilities or trade secret
information of the Company was used and which was developed on Executive’s own
time without using any of the Company’s equipment, supplies, facilities or trade
secret information, except for those inventions which either: (a) related at the
time of conception or reduction to practice of the invention to the Company
business, or actual or demonstrably anticipated research or development of the
Company, or (b) result from any work performed by Executive for the Company.

 

8.     Ventures.  If, during the term of this Agreement, Executive is engaged in
or associated with the planning or implementing of any project, program or
venture directly related to the business of the Company and a third party or
parties, all rights in the project, program or venture shall belong to the
Company and shall constitute a corporate opportunity belonging exclusively to
the Company.  Except as expressly approved in writing by the Company, Executive
shall not be entitled to any interest in such project, program or venture or to
any commission, finder’s fee or other compensation in connection therewith,
other than the compensation to be paid to Executive as provided in this
Agreement.

 

9.     Noninterference With Business.

 

9.1          During the Restricted Period, Executive agrees not to directly or
indirectly improperly contact any of the Company’s customers or prospective
customers with whom the Company was engaged in discussions or proposal
negotiations.  For purposes of clarity of interpretation of this section 9,
improper contact or other action shall be any contact or action which would give
rise to a claim under the legal theory of tortious interference with contract
under the applicable statues or common law. Thus, subject to the above mentioned
prohibitions against tortious interference  by the Executive, the Company
acknowledges the Executive’s right to contact, solicit, and otherwise interact
with current or prospective customers of Kratos in pursuit of business
opportunities during the Restricted Period and thereafter.

 

9.2          During the Restricted Period, Executive agrees not to (a) directly
or indirectly improperly contact any of the Company’s then current customers or
Prospective Customers with

 

5

--------------------------------------------------------------------------------


 

whom the Company is then engaged in discussions or proposal negotiations for the
purpose of improperly diverting or taking away business from the Company; or
(b) otherwise interfere with, impair, disrupt or damage the Company’s
relationship with any of its then current or Prospective Customers.

 

9.3          During the Restricted Period, Executive agrees not to knowingly
directly or indirectly solicit, induce or attempt to induce any employee,
consultant or independent contractor to terminate or breach an employment,
contractual or other relationship with the Company.

 

10.  Non-Disparagement.  Executive expressly agrees that during his employment
by the Company and for two (2) years following the termination of such
employment for any reason, he will make no statement and take no actions of any
kind, verbal or written, that directly or indirectly disparages the Company or
the Related Parties, injures their general reputation or interferes with the
Company’s operations.

 

11.  Termination Prior to Expiration of the Term.

 

11.1        Termination for Misconduct or Cause.  The Company may terminate
Executive’s employment at any time for “Misconduct” or for “Cause” (each as
defined in Section 17) immediately upon written notice to Executive.  Such
written notice shall set forth with reasonable specificity the Company’s basis
for such termination.

 

11.2        Resignation.  Executive’s employment shall be terminated on the
earlier of the date that is thirty (30) days following the submission of
Executive’s written resignation to the Company or the date such resignation is
accepted by the Company.

 

11.3        Termination Without Cause.  The Company may terminate Executive’s
employment Without Cause upon written notice to Executive.  Termination “Without
Cause” shall mean termination of employment by the Company on any basis other
than termination of Executive’s employment hereunder pursuant to Section 11.1.

 

11.4        Termination Upon Change of Control.  Termination “Upon Change of
Control” shall mean the Company’s, or its legal successor’s, termination of
Executive’s employment Without Cause and within six months after the closing of
a transaction that causes a Change of Control, as defined in Section 17.3.

 

12.  Surrender of Records and Property.  Upon termination of his employment for
any reason, Executive shall deliver promptly to the Company all records,
manuals, books, blank forms, documents, letters, licenses, briefings, memoranda,
notes, notebooks, reports, data, tables, and calculations or copies thereof,
which are the property of the Company and which relate in any way to the
business, customers, products, practices or techniques of the Company, and all
other property of the Company and Proprietary Matter, including, but not limited
to, all documents which in whole or in part, contain any trade secrets or
confidential information of the Company, which in any of these cases are in his
possession or under his control.  If Executive purchases any record book,
ledger, or similar item to be used for keeping records of or information
regarding the business of the Company or its customers, Executive shall
immediately notify the Company, which shall then immediately reimburse Executive
for the expense of such purchase.

 

13.  Assignment.  This Agreement shall not be assignable, in whole or in part,
by either party without the written consent of the other party. However, the
Company may, without the

 

6

--------------------------------------------------------------------------------


 

consent of Executive, assign its rights and obligations under this Agreement to
any corporation, firm or other business entity (i) owned or controlled by the
Company or to any entity which is or may own or control the Company, or
(ii) with which the Company may merge into or consolidate, or (iii) to which the
Company may sell or transfer all or substantially all of its assets or to which
fifty percent (50%) or more of the equity investment and of the voting control
is owned, directly or indirectly, by, or is under the common ownership with, the
Company.

 

Upon such assignment by the Company, this Agreement shall be enforceable by the
Executive and the Assignee respectively.  After any such assignment by the
Company, the Executive and the Company shall be discharged from all further
liability hereunder to each other.

 

14.  Injunctive Relief.  Executive agrees that it would be difficult to
compensate the Company fully for damages for any violation of the provisions of
this Agreement, including, without limitation, the provisions of Sections 7, 9,
10 and 12. Accordingly, Executive specifically agrees that the Company shall be
entitled to temporary and permanent injunctive relief to enforce the provisions
of this Agreement. This provision with respect to injunctive relief shall not,
however, diminish the right of the Company to claim and recover damages in
addition to injunctive relief.

 

15.  Arbitration.

 

15.1        Claims Covered.  The parties shall resolve by arbitration all
statutory, contractual and/or common law claims or controversies (“Claims”) that
the Company may have against Executive, or that Executive may have against the
Company or any of its officers, directors, employees or agents in their capacity
as such or otherwise.  Claims subject to arbitration include (i) claims for
discrimination (including but not limited to, age, disability, marital status,
medical condition, national origin, race, religion, sex, sexual harassment or
sexual orientation); (ii) claims for breach of any contract (express or
implied); (iii) claims for any federal, state or governmental law, statute,
regulation or ordinance; and (iv) tort claims (including but not limited to,
negligent or intentional injury, defamation and termination of employment in
violation of public policy).

 

15.2        Claims Not Covered.  The arbitration of Claims shall not apply to
(i) claims by Executive for workers’ compensation or unemployment insurance;
(ii) claims which even in the absence of these arbitration provisions could not
have been litigated in court or before any administrative proceeding under
applicable federal, state or local law; (iii) claims for which arbitration is
prohibited under the Fiscal Year 2010 Defense Appropriations Act, and
(iv) claims by the Company for injunctive and/or other equitable relief.

 

15.3        Procedures.  Claims shall be settled by arbitration by a single,
neutral arbitrator in accordance with the employment arbitration rules then in
effect of Judicial Arbitration and Mediation Services (JAMS).  The arbitrator
shall determine all questions of fact and law relating to any Claim, including
but not limited to, whether or not any such Claim is subject to the arbitration
provisions contained herein.  The parties shall be permitted to engage in such
pre-hearing discovery as the arbitrator shall permit.  The arbitrator shall
issue a written arbitration decision which shall include essential findings and
conclusions on which any award is based.  Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction.  Each party
shall pay the fees of its own attorneys, the expenses of its witnesses and all
other expenses connected with presenting its case, except insofar as such fees
or expenses are otherwise recoverable pursuant to a statutory claim or cause of
action.  The Company shall bear the other costs of the arbitration, including
the cost of any record or transcript of the arbitration,

 

7

--------------------------------------------------------------------------------


 

administrative fees, the fee of the arbitrator, and all other fees and costs.

 

15.4        Remedies; Waiver of Jury Trial.  Executive understands that
Executive is waiving the right to seek remedies in court, including the right to
a jury trial.  The arbitrator shall be empowered to award any relief which might
have been available in a court of law or equity.

 

15.5        Required Notice and Statute of Limitations.  Arbitration shall be
initiated by serving or mailing a written notice to the other party within the
applicable statutory limitations period.  Any notice to be sent to the Company
shall be delivered to the Company President.  The notice shall identify and
describe the nature of all claims asserted and the facts upon which such claims
are based.

 

16.  Miscellaneous.

 

16.1        Governing Law and Venue.  This Agreement is made under and shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to its conflicts of laws provisions, and all proceedings shall be
brought in the courts or arbitral forums located in Huntsville, Alabama, San
Diego, California, or some other location as agreed by the parties.

 

16.2        Prior Agreements.  This Agreement contains the entire agreement of
the parties relating to the subject matter hereof and supersedes all prior
agreements and understandings with respect to such subject matter, including,
without limitation, the Employment Agreement entered into by and between Company
and Executive dated January 1, 2009. The parties have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein.

 

16.3        Taxes.  The Company may withhold from any benefits payable under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling.

 

16.4        Successors.  The terms of this Agreement and all rights of Executive
hereunder shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

16.5        Amendments.  No amendment or modification of this Agreement shall be
deemed effective unless made in writing signed by the parties.

 

16.6        No Waiver.  No term or condition of this Agreement shall be deemed
to have been waived nor shall there be any estoppel to enforce any provisions of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought.  Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition waived and shall not constitute a waiver of such term or
condition for the future or as to any act other than that specifically waived.

 

16.7        Severability.  To the extent any provision of this Agreement shall
be considered by a court or arbitrator to be invalid or unenforceable, the
provision shall be considered deleted herefrom and the remainder of such
provision and of this Agreement shall be unaffected and shall continue in full
force and effect.

 

8

--------------------------------------------------------------------------------


 

16.8        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all which
together shall be deemed to be one and the same instrument.

 

16.9        Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given or received: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed facsimile if
sent during normal business hours of the recipient upon confirmed receipt, if
not, then on the next business day, (c) five (5) business days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. 
All communications shall be sent to the Company and Executive at their
respective addresses as set forth on the signature page hereof or at such other
address as the Company or Executive may designate by ten (10) days advance
written notice to the other party.

 

17.  Definition of Terms.  The following terms referred to in this Agreement
shall have the following meanings:

 

17.1        Affiliate.  “Affiliate” with respect to any person or entity, means
a person or entity that directly or indirectly through one or more
intermediaries controls, is controlled by, or is under common control with, such
person or entity.

 

17.2        Cause.  Termination for “Cause” means termination due to any of the
following reasons: (i) Executive’s willful violation of posted policy or
rules of the Company; (ii) Executive’s willful refusal to follow the lawful
directions given by Executive’s direct supervisor or the President of the
Company from time to time or breach of any material covenant or obligation under
this Agreement or other agreement with the Company; or (iii) Executive’s breach
of the duty of loyalty to the Company that causes or is reasonably likely to
cause injury to the Company.

 

17.3        Change of Control.  “Change of Control” means, with respect to the
Company’s parent company, Kratos Defense & Security Solutions, Inc. (“Kratos”):
(i) the sale or exchange in a single or series of related transactions by the
stockholders of more than fifty percent (50%) of the voting stock of Kratos;
(ii) a merger or consolidation in which Kratos is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of Kratos (other
than a sale, exchange or transfer to one or more subsidiaries of Kratos); or
(iv) a liquidation or dissolution of Kratos.

 

17.4        Misconduct.  “Misconduct” means:

 

17.4.1     Commission of a felony or an act of fraud, embezzlement or other act
of gross misconduct against the Company in the performance of duties hereunder.

 

17.4.2     Misuse, misappropriation or disclosure of any of the Proprietary
Matter, directly or indirectly, or use of it in any way, except as required or
permitted in the course of Executive’s employment.

 

17.4.3     Knowing misappropriation, concealment, or conversion of any money or
property of the Company that causes or could cause injury to the Company.

 

17.4.4     Reckless conduct which endangers or is reasonably likely to endanger
the safety of persons or property during the course of employment or while on
Company premises.

 

9

--------------------------------------------------------------------------------


 

17.5        Related Parties.  “Related Parties” means each of the Company’s
present and former directors, officers, employees, trustees, agents, attorneys,
insurers, shareholders, representatives, predecessors, successors and assigns,
and if any, its parent corporations, subsidiaries, divisions, related and
affiliated companies and entities.

 

17.6        Restricted Period.  The Restricted Period is the Severance Period
resulting from Executive’s termination due to Change of Control or termination
without Cause.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the Effective Date.

 

THE COMPANY:

EXECUTIVE:

Kratos Government Solutions, Inc.

 

 

 

By:

/s/ Eric DeMarco

 

/s/ Richard Selvaggio

Name: Eric DeMarco

Richard Selvaggio

Title: President and CEO

Title: Division President, WSS

 

Date: August 4, 2010

 

Address for Notice:

 

 

 

4820 Eastgate Mall

 

San Diego, CA 92121

 

Attn:

President and CEO

 

 

Law Department

 

 

10

--------------------------------------------------------------------------------
